MEMORANDUM**
John P. Kelly, a Chapter 13 debtor, appeals the Bankruptcy Appellate Panel’s (“BAP”) decision affirming the bankruptcy court’s determination that Kelly is hable for $176,776.00 in unpaid federal income taxes for 1990, based on the distributive share of his limited partnership in North Coast Associates. We have jurisdiction pursuant to 28 U.S.C. § 158(d). We review de novo decisions of the BAP, Banks v. Gill Distrib. Centers, Inc., 263 F.3d 862, 867 (9th Cir.2001), and affirm.
The BAP properly affirmed the bankruptcy court’s decision because Kelly is hable for taxes on his distributive share of the partnership income, even if that income was never directly distributed to him. See I.R.C. §§ 701, 702; United States v. Basye, 410 U.S. 441, 447-48, 93 S.Ct. 1080, 35 L.Ed.2d 412 (1973).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.